Name: 91/369/EEC: Commission Decision of 17 July 1991 on the suspension of the buying-in of butter in certain Member States (Only the English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy
 Date Published: 1991-07-23

 Avis juridique important|31991D036991/369/EEC: Commission Decision of 17 July 1991 on the suspension of the buying-in of butter in certain Member States (Only the English, French and Dutch texts are authentic) Official Journal L 200 , 23/07/1991 P. 0021 - 0021COMMISSION DECISION of 17 July 1991 on the suspension of the buying-in of butter in certain Member States (Only the English, French and Dutch texts are authentic) (91/369/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular the first subparagraph of Article 7a (1) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 (3), as last amended by Regulation (EEC) No 1634/91 (4), sets out the circumstances in which the buying-in of butter and skimmed-milk powder can be suspended and subsequently resumed and, where suspension takes place, the alternative measures that may be taken; Whereas Commission Regulation (EEC) No 1547/87 (5), as last amended by Regulation (EEC) No 2011/91 (6), lays down the criteria on the basis of which the buying-in by tender of butter is opened and suspended in a Member State or, as regards the United Kingdom and the Federal Republic of Germany, in a region; Whereas the requirement laid down in Article 1 (3) of that Regulation is fulfilled in Belgium, France and Northern Ireland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The buying-in of butter by tender provided for in Article 1 (3) of Regulation (EEC) No 777/87 is hereby suspended in Belgium, France and Northern Ireland. Article 2 This Decision is addressed to the Kingdom of Belgium, The French Republic and the United Kingdom. Done at Brussels, 17 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 78, 20. 3. 1987, p. 10. (4) OJ No L 150, 15. 6. 1991, p. 26. (5) OJ No L 144, 4. 6. 1987, p. 12. (6) OJ No L 185, 11. 7. 1991, p. 5.